STATE OF LOUISIANA


                                  COURT OF APPEAL


                                    FIRST CIRCUIT




                                   NO. 2022 CA 0576


                   MARY ANDREWS, TROYELENE WALLACE,
            HATTIE VALLIAN, ALFRED FOLSE, AND ZELINA FOLSE


    ovVERSUS
1             C. J. MARTS ANJANETTE MARTS AND NEW MOUNT
               ZION BAPTIST CHURCH OF CUT OFF, LOUISIANA

    j6&)
                                                  Jad,;
                                                     arnent Rendered:.   NOV 15 2022




                                   Appealed from the
                             17th Judicial District Court
                                 In and for the Lafourche
                                    State of Louisiana
                                     Case No. 139936


                    The Honorable Marla M. Abel, Judge Presiding




     Eugene G. Gouaux, Jr.                Counsel for Plaintiffs/ Appellees
     Eugene G. Gouaux, III                Mary Andrews, Troyelene Wallace,
     Lockport, Louisiana                  Hattie Vallian, Alfred Folse, and Zelina
                                          Folse


     Michael S. Zerlin                    Counsel for Defendants/ Appellants
     Thibodaux, Louisiana                 C. J. Marts, Anjanette Marts, and New
                                          Mount Zion Baptist Church of Cut Off,
                                          Louisiana




                 BEFORE: WELCH, PENZATO, AND LANIER, JJ.




      T"nFw 7b/          J .,)
LANIER, J.


        In this mandamus action, the defendants challenge the trial court' s judgment


ordering the New Mount Zion Baptist Church of Cut Off, Louisiana (" the      Church")


to conduct a general membership meeting on the first Sunday in September in

accordance with its articles of incorporation. The court further ordered that certain


named individuals, who were members of the Church, would be considered in


good standing for purposes of the meeting.      For the reasons set forth herein, we


vacate the trial court' s judgment.


                     FACTS AND PROCEDURAL HISTORY


        According to the record, the Church is a non-profit corporation that has been

in existence since 1963.     Petitioners, Mary Andrews, Troyelene Wallace, Hattie

Vallian, Alfred Folse, and Zelina Folse, are all members in good standing with the

Church.    Unhappy with the Church not being " run according to its Articles of

Incorporation," petitioners and other members of the Church mailed a certified


letter requesting that elections be permitted in accordance with the articles of

incorporation.   Following no response to this letter, a meeting of the membership

was held on August 15, 2019, to elect a board of trustees.      Members were given


proper notice of the meeting, and, although the meeting results were mailed to C. J.

Marts, President of the Church' s board of trustees, there was still no response.


        Thereafter, petitioners filed a writ of mandamus against the defendants, C. J.


Marts, Anjanette Marts, Secretary/ Treasurer of the Church's board of trustees, and

the Church, requesting that the trial court require the Church' s board of trustees to

hold a general membership meeting on the " First Sunday of September of each

year"   as set forth in Article VIII of the Articles of Incorporation. No answer was


filed by the defendants. See La. Code Civ. P. art. 3793.     The matter proceeded to


hearing before the trial court on May 13,      2021, at which time the court heard




                                           2
argument from counsel and testimony from Ronald C. Marts, deacon and chairman

of the Church' s board of trustees.


      At the hearing, the parties stipulated that the discussion would focus on

 different groups of individuals"     who were members of the Church and that they

had agreed to who is in each group. The first group consisted of individuals who

had always been involved with the Church and members in good standing.            The


second group of individuals were members who had left the Church for some time,

but had reestablished membership with the Church. The third group of individuals

was described as individuals who were in good standing with the Church in

December 2018, "   a couple"   of who "   maybe, attended a time or two but they have

not contributed financially" and " have not been regularly attending services."

      Counsel for petitioners explained that following a "     financial disagreement


between the groups of individuals"        in December 2018, the individuals in group

three sought legal counsel in January 2019 and have been represented by counsel

since that time.   Because of numerous continuances, some of them due to the


Covid- 19 pandemic, counsel indicated that the proceedings had been delayed.


Nonetheless, he requested that the trial court recognize the individuals in group

three as members of the Church in good standing such that they would be able to

participate in the next meeting of the membership and election of the board of

directors.


      Deacon Marts testified at the hearing that he had been a member of the

Church for over fifty years, a deacon for more than twenty years, and chairman of

the board of trustees since 2020. He stated that he was never advised of a financial


dispute in 2018 by any individuals in group three or any members of the Church.

Deacon Marts noted that the procedure would have been to bring any such

grievance to the board of trustees and that he, as chairman, would have been


obligated to have a discussion with the leaders of the church. Deacon Marts stated



                                             91
that the pastor of the Church in 2018, Reverend Samuel Triplett, had been asked to


resign his position because he " wanted to control the business aspects" of the


Church.     He added that Reverend Triplett's termination caused some issues in the


Church, as members of the Church, including the individuals in group three, did

not agree with the dismissal.


      When asked about the Church's annual business meeting,           Deacon Marts


indicated that the meeting was held in January          of   each   year.    Although


acknowledging that the Church' s charter specifies that the meeting be held in

September, he noted that "    there was a period of time in that year following the

charter when the bylaws were created, that, that meeting time was changed to

January."     Deacon Marts testified that there was a meeting in January 2021 at

which time general business aspects of the Church were discussed, the members of


the Church were reelected by acclimation, and financial matters were voted on by

separate    motions.   He added that although some of the individuals from group

three were at the meeting, no grievances were raised and there "      were   no nays"




during the voice vote.

      At the conclusion of the hearing, the trial court provided the following

reasons from the bench:


               I have reviewed the bylaws as filed in the Lafourche Parish
      Clerk of Court records, and will note that they were incorporated in
      1963.     And those articles provide that the general meeting of the
      corporation shall be on the first Sunday of September of each year and
      that the corporation is governed by a board of five trustees. The
      trustees are elected at that general membership meeting on the first
      Sunday of September of each year.
             The Court, also considering the facts of this case, where, at
      some point, at the end of 2018, the petitioners and the members of
      Group Number Three that we've been referring to had some sort of
      issue with the finances of the church. They sought an attorney, sought
      legal counsel. At some point mailed a letter by certified mail in
      January of 2019 requesting that there be a meeting under the articles
      of incorporation and the bylaws.
               I assume that, based on the arguments of counsel, there was
      some communication between the members about trying to resolve
      any issues that was not successful. This petition was filed in



                                          M
      December of 2019 and, as Mr. Gouaux stated earlier, because of
      issues related primarily to Covid- 19 but also some scheduling issues,
      it has been continued to this date.
             The Court has to apply the law as it relates to a corporation,
      despite the fact that this corporation is a church, which I will, again,
      reiterate is something that does not come up very often.              However, it's
      the Court' s opinion that based on the articles of incorporation, the
      church   is   required    to   hold   its       annual   membership      meeting    in
      September.     The petitioners have requested that it be held within thirty
      to forty- five days. The Court does not believe that it has the authority
      to order the church to do that because it is not in the bylaws or in the
      articles of incorporation.      However, the articles of incorporation do
      specifically state that the general meeting shall be held on the first
      Sunday of September so the Court will order that the church hold its
      general meeting in September in accordance with Article 8 of the
      articles of incorporation.
           The next issue is related to the standing of the members in
      Category Three, which the Court believes are nineteen people total. I
      recognize that this case has gone on for some period of time, again,
      mostly because of the pandemic in the last year. However, I believe
      that the members who were in good standing at the time that the issue
      was raised in December of 2018 and then ultimately there was a
      request sent in January of 2019 to hold a meeting, that they were
      members in good standing at that time that, for the purposes of the
      meeting this year, which is September of 2021, those members should
      be afforded the standing - to be treated as members in good standing.
      However, I do not think that they should be treated as members in
      good standing if they chose not to attend the September meeting.
             If they attend the September meeting, the meeting shall be held
      and the election shall be held in accordance with the [ Church' s]
      traditions, bylaws, articles of incorporation that have been in place.
      So the only - the only difference is that those nineteen members
      should be treated as members in good standing for purposes of the
      September meeting. If they do not attend the September meeting,
      they   will   have   to   reestablish
                                                  membership      with   the    church    in
      accordance with the church' s rules.  So should they [ choose] not to
      participate in that September meeting, they will have to reestablish
      their membership as Mr. Marts testified. However, I think that given
      the issue that was raised in late 2018, early 2019, the fact that the
      Court caused delays, frankly, in not being able to handle the case
      because of the shutdowns and Covid restrictions, I believe that it is
      fair to give them the standing that they had in 2018, early 2019, when
      the issue was raised.


The court signed a judgment on June 3, 2021, ordering the Church to "                    conduct a




general meeting of the corporation on the First Sunday of September at which time

a Board of Five Trustees shall be elected by the members who are in good standing

as per Article VIII of the Articles of Incorporation of the Church."              The judgment


further ordered that certain named individuals would be " considered in good



                                                  5
standing for the purposes of participating and voting on matters before the

membership,        including a vote on the Board of Trustees,               at that September


meeting."       This appeal by the Church, C. J. Marts, and Anjanette Marts followed.

       This court will not address the assignment of error raised on appeal because


this court finds this judgment must be vacated.                Other than the testimony of

Deacon Marts, there was no other evidence introduced, by either party, in support

of or against the writ of mandamus.          Accordingly, the trial court erred in granting

the judgment.


                                   LAW AND ANALYSIS


       Upon review of the record in this matter, this court finds that petitioners


failed to formally introduce any evidence at the hearing on the writ of mandamus.

While the Church's Articles of Incorporation were made part of the record by

attaching them to petition for writ of mandamus and were reviewed by the trial

judge, this evidence was never introduced at the hearing and was not properly

made part of the record.'      A copy of any written instrument that is an exhibit to a

pleading is a part thereof. La. Code Civ. P. art. 853.          However, the documents are


not   evidence;    they are simply part of the pleadings.          Jackson v. Gordon, 381


So. 2d 520, 521 ( La.       App.   1   Cir. 1980).    Pleadings are not evidence.           In re


Melancon, 2005- 1702 ( La. 7/ 10/ 06),         935 So. 2d 661,      666.   An appellate court


cannot review evidence that is not in the record on appeal and cannot receive new


evidence.       Revelry Food Group, LLC v. Nguyen Property Investment, LLC,

2021- 0881 ( La. App. 1 Cir. 2/ 25/ 22),    340 So. 3d 1151, 1155 n.2.


        In summary, the evidence in question was not properly introduced and

admitted in the trial court and therefore may not be reviewed by this court.                   See


Denoux v. Vessel Management Services, Inc., 2007- 2143 ( La.5/ 21/ 08),                       983


1 A court may not consider exhibits filed in the record, which were not filed into evidence, unless
authorized by law to do so. State ex rel. Guste v. Thompson, 532 So. 2d 524, 527 n.2 ( La. App.
1 Cir. 1988).




                                                3
So. 2d 84, 88- 89.   Accordingly, as there was no evidence properly before the trial

court to support the ruling, this court finds that the trial court erred in granting

judgment in favor of petitioners and against defendants.


                                   CONCLUSION


      Based on a lack of such evidence, the trial court erroneously considered


evidence not properly offered and introduced at the hearing on petitioners' writ of

mandamus and relied upon that evidence in rendering the judgment. Accordingly,

we vacate the judgment in favor of petitioners. We assess all costs associated with


this appeal against petitioners, Mary Andrews, Troyelene Wallace, Hattie Vallian,

Alfred Folse, and Zelina Folse.


VACATED.




                                           7